JUSTICE JONES, dissenting: Without expressly so stating, the majority has held that payment of obligations by check or draft is not made until the cash they represent is in hand. Such holding is contrary to provisions of the Illinois Uniform Commercial Code (Ill. Rev. Stat. 1979, ch. 26, par. 1—101 et seq.) and contrary to the supreme court case of Consolidated Freightways v. Industrial Com. (1971), 48 Ill. 2d 221, 269 N.E.2d 291. Therefore, I respectfully dissent. The opinion of the majority merely begs the question presented by this case; it does not answer it. Not only that, it does not even address the issue presented us by the appeal. The majority does correctly state the issue to be, and I use their language, “[wjhether a ‘verdict, settlement and recovery’ was obtained by claimant Wilson when Charles Swan was alive.” Following recital of the issue, the majority finds ambiguity in the quoted phrase, determines to use extrinsic evidence to resolve the ambiguity, recites testimony given by the former Mrs. Swan at the hearing on the dissolution case and concludes that it was her intention to share the proceeds of her settlement with Mr. Swan only if he was alive when he received such proceeds. No consideration is given to the question of what is to be considered the proceeds of the settlement and whether Mr. Swan was alive at the time those proceeds were received. The only testimony of claimant Wilson given during the hearing on the dissolution which bears on the issue of this case, and as quoted by the majority, is: “Q. And it was on your initiative that you decided that you would split the proceeds of that lawsuit with your husband? A. Right. That is in the. event that he is living at the time.” The essence of this testimony is that claimant Wilson wanted to split the “proceeds” of her lawsuit against Venture if her husband “was living at the time.” Thus, the testimony of claimant Wilson is even less clear than the language in the judgment for dissolution. Claimant Wilson’s testimony explains nothing; it merely accounts for the presence of the clause in dispute in the judgment for dissolution. The question unaddressed by the majority, and the only issue in this case, is whether claimant Wilson received the proceeds of her settlement with Venture while Charles Swan was living. In her brief claimant Wilson cites Stephens Engineering Co. v. Industrial Com. (1919), 290 Ill. 88, 93, 124 N.E. 869, 870-71, for the proposition, which we quote from the case itself, that “[t]he receipt of a check is not payment of a debt until such check is honored, unless accepted as such.” However, in Consolidated Freightways v. Industrial Com. (1971), 48 Ill. 2d 221, 224, 269 N.E.2d 291, 293, relied upon by claimant Barriger in her brief, in its analysis of the question of what constitutes payment when it is made in the form of a check or draft the supreme court quoted that statement from Stephens and declared it “not 999 erroneous” but “incomplete.” Determining whether the date of payment is the date on which a check is received or the date on which it is cashed, the court continued: “Although a broader and more complete statement of the principle of law may not have been necessary to the decision in the Stephens casé, it appears that this pronouncement has misled the claimant in the case now before us. In the absence of an agreement otherwise providing, or the consent of the creditor to receive some other medium, payment may be made only in money. [Citations.] However, by agreement either expressed or implied, or when the creditor so consents, payment may be made by furnishing, transferring or delivering anything of value. [Citations.] As stated in Stephens, in the absence of such an agreement or consent, the giving of a draft or a check by a debtor to the payee is not a payment or discharge of the debt. However, the same does constitute a conditional payment of the obligation, the condition being its collectibility from the bank on which it was drawn. [Citations.] The condition that the check be paid on presentation to the bank on which it is drawn is a condition subsequent. (Commissioner of Internal Revenue v. Bradley (6th cir., 1932), 56 F.2d 728; Paris v. Carolina Builders Corp., 244 N.C. 35, 92 S.E.2d 404.) When the check is paid on presentment the condition to which the payment was subject is performed and what had been a conditional payment at the time of the delivery of the check becomes an absolute payment and such payment relates back to the time the check was delivered to the payee. (Duke v. Sun Oil Co. (5th cir., 1963), 320 F.2d 853; Muldrow v. Texas Frozen Foods (1957), 157 Tex. 39, 299 S.W.2d 275; Texas Mutual Life Insurance Association v. Tolbert, 134 Tex. 419, 136 S.W.2d 584; Hooker v. Burr, 137 Cal. 663, 70 P. 778, affirmed in 194 U.S. 415, 48 L. Ed. 1046; Ogier v. Pacific Oil and Gas Development Corp., 135 C.A. 2d 776, 288 P.2d 101; 70 C.J.S., Payment, sec. 24; 40 Am. Jur., Payment, sec. 86.) The date of payment then becomes the date the check was delivered to the payee and not the date that the same was cashed or deposited at the bank or the date that the same was paid by the bank on which it was drawn. Summit Mall, Inc. v. Guran (1966), 7 Ohio App. 2d 53, 218 N.E.2d 637. This construction is in accord with the provisions of section 2—511 and section 3—802 of the Uniform Commercial Code as reflected in the comments thereto. S.H.A. ch. 26, §2—511, Illinois Code Comment 3, subsection (3), Uniform Commercial Code Comment 3, and §3—802, Illinois Code Comment, subsection (I)(b), Uniform Commercial Code Comment 3.” 48 Ill. 2d 221, 224-25, 269 N.E.2d 291, 293-94. In the case at bar claimant Wilson’s attorney received the draft from Venture’s insurer on May 2,1980, and as payee claimant Wilson endorsed it the following morning. Thus, prior to Charles Swan’s death later that day the draft had been delivered to claimant Wilson. Conditional payment was made when the draft was delivered to her. Absolute payment was made when the draft was paid upon presentment. The date of payment related back to the date the check was delivered to her with the result that payment was made and, hence, recovery was had prior to Charles Swan’s death. Since Charles Swan was living at the time of recovery, the disputed portion of the settlement belongs to claimant Barriger, and for that reason I would reverse the judgment of the trial court. As a final ingredient it should be noted that if there was any ambiguity in the language of the judgment of dissolution, it was created by claimant Wilson. It was she who obtained the dissolution and her attorneys who prepared the judgment and selected the language which was used to bring about the sharing of the Venture settlement proceeds. Although Charles Swan entered his appearance in the dissolution proceeding, he was not represented by counsel and did not appear at the hearing.